Case 1:21-md-02989-CMA Document 362 Entered on FLSD Docket 07/27/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to the Non-Federal Securities Actions

                                                ORDER

            THIS CAUSE came before the Court upon Plaintiffs’ Unopposed Motion for Leave to File

   Under Seal [ECF No. 357], filed on July 26, 2021. Pursuant to Local Rule 5.4(b) and Section 12.3

   of the parties’ Stipulated Protective Order [ECF No. 329], Plaintiffs in the non-federal securities

   actions request leave to file under seal the unredacted versions of the Master Complaints [ECF

   Nos. 358, 359], with exhibits that have been produced by Defendants and designated

   “CONFIDENTIAL” or “HIGHLY CONFIDENTAL – ATTORNEYS’ EYES ONLY.” The

   content Plaintiffs seek to file under seal consists of “[i]nternal messages between employees and/or

   different defendants or non-parties regarding their understanding of the circumstances leading to

   the restrictions at issue in this case and their responses thereto.” (Mot. 2 (alteration added)).

   Despite Defendants’ confidentiality designations, Plaintiffs do not concede the cited documents

   contain confidential information requiring that the information be filed under seal, but advise they

   are nonetheless filing the instant Motion in compliance with the parties’ Stipulated Protective

   Order. (See id. 2–3).

            Courts “have discretion to determine which portions of the record should be placed under

   seal, but [such] discretion is guided by the presumption of public access to judicial documents.”

   Perez-Guerrero v. U.S. Attorney Gen., 717 F.3d 1224, 1235 (11th Cir. 2013) (alteration added).
Case 1:21-md-02989-CMA Document 362 Entered on FLSD Docket 07/27/2021 Page 2 of 3

                                                      CASE NO. 21-2989-MDL-ALTONAGA/Torres


   Public or judicial records are presumptively public, while documents which are not considered

   public or judicial records, such as discovery documents, are not. See F.T.C. v. AbbVie Prods. LLC,

   713 F.3d 54, 62 (11th Cir. 2013). It is well settled that complaints and attached exhibits are judicial

   records to which the presumption of public access applies. See id. at 62–64. “Judges deliberate

   in private but issue public decisions after public arguments based on public records . . . . Any step

   that withdraws an element of the judicial process from public view makes the ensuing decision

   look more like fiat and requires rigorous justification.” Perez-Guerrero, 717 F.3d at 1235

   (alteration in original) (quoting Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006),

   abrogation on other grounds recognized by RTP LLC v. ORIX Real Estate Capital, Inc., 827 F.3d

   689 (7th Cir. 2016)). Moreover, the fact the parties have agreed to seal a document is irrelevant.

   See Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992) (stating it is

   “immaterial” whether the parties have agreed to seal the record when determining whether a

   document should be publicly filed).

          Upon review of the Motion, the Court is left unconvinced the presumption in favor of

   public access should be cast aside. While Plaintiffs state the Stipulated Protective Order requires

   them to file the Master Complaints under seal (see Mot. 2–3), the parties fail to explain why it is

   necessary to deprive the public of access to allegations that form the foundation of the several

   cases in this MDL. See Helm v. Kansas, 656 F.3d 1277, 1292 (10th Cir. 2011) (stating “the parties

   cannot overcome the presumption against sealing judicial records simply by pointing out that the

   records are subject to a protective order in the district court[;]” but instead “must articulate a real

   and substantial interest that justifies depriving the public of access to the records that inform [the

   Court’s] decision-making process.” (alterations added)).         Although portions of the Master

   Complaints may contain the type of confidential information that should be shielded from public



                                                     2
Case 1:21-md-02989-CMA Document 362 Entered on FLSD Docket 07/27/2021 Page 3 of 3

                                                    CASE NO. 21-2989-MDL-ALTONAGA/Torres


   disclosure, there is no apparent reason to seal the Master Complaints other than the parties’

   agreement, which is insufficient.     Redaction of those portions which contain confidential

   information, as Plaintiffs have already done, is more appropriate.        If redaction will impair

   Plaintiffs’ ability to defend a forthcoming motion to dismiss, Plaintiffs should include the

   “confidential” information in the pleadings filed on the public docket.

          Accordingly, it is

          ORDERED AND ADJUDGED that Plaintiffs’ Unopposed Motion for Leave to File

   Under Seal [ECF No. 357] is DENIED. This Order does not otherwise modify the Stipulated

   Protective Order [ECF No. 329].

          DONE AND ORDERED in Miami, Florida, this 27th day of July, 2021.



                                                ____________________________________
                                                CECILIA M. ALTONAGA
                                                CHIEF UNITED STATES DISTRICT JUDGE

   cc:    counsel of record;
          Pro Se Plaintiffs




                                                   3
